DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of a certified copy of PCT/IB2015/059837 filed December 21, 2015 as required by 37 CFR 1.55. This document was received on March 8, 2021.
A certified copy of the WIPO publication of PCT/EP2016/082192 filed December 21, 2016 was received on June 21, 2018.
Claim Status
Claims Filing Date
June 27, 2022
New
43
Cancelled
1-21, 35
Pending
22-34, 36-43
Withdrawn
22-33, 40, 42
Under Examination
34, 36-39, 41, 43


Response to Arguments
Applicant's arguments filed June 27, 2022 have been fully considered but they are not persuasive.
Matsuda
	The applicant argues Matsuda does not disclose a yield strength between 440 and 750 MPa (Remarks pg. 7 para. 2), if Matsuda does not disclose the claimed yield strength, then it cannot be deduced from the properties that the structure would be as claimed, and if Matsuda does not disclose the polygonal ferrite is intercritical, then the properties, including yield strength, cannot be deduced (Remarks pg. 8 para. 3).
In response to applicant's argument that Matsuda does not disclose a yield strength between 440 and 750 MPa or that the polygonal ferrite is intercritical, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Matsuda teaches annealing in a ferrite-austenite dual phase region (i.e. intercritical region) ([0129]) then cooling at 8°C/sec or higher to allow a part of austenite to be transformed into martensite (i.e. quenching) ([0135]). Therefore, absent evidence to the contrary, it appears that the polygonal ferrite in Matsuda that forms from cooling from the ferrite-austenite dual phase region is intercritical ferrite.
Matsuda teaches a steel sheet ([0001]) with a composition ([0022]-[0048], [0091]-[0119]), microstructure ([0060]-[0068], [0079]), and properties (i.e. tensile strength and total elongation) ([0018], [0019], [0057], [0157], Table 3) that are substantially similar to that of the claimed invention (claims 34, 35) produced by a process that is substantially similar to the process that manufactures the claimed steel sheet (Matsuda [0130]-[0141]; applicant’s specification [0035]-[0040]). Absent evidence to the contrary, it appears the product of the prior art is substantially similar to the product claimed, including a yield strength of 440 to 750 MPa and polygonal ferrite reading on intercritical ferrite.
In particular, Matsuda teaches the polygonal ferrite is formed during cooling after finish rolling, which is controlled to 1°C/sec or higher from the finish rolling temperature of Ar3 to 950°C to 720°C ([0120], [0121]) followed by annealing in a ferrite-austenite dual phase region for 15 to 600 seconds ([0129]) (i.e. the intercritical region as evidenced by US 6,264,770 at 2:8-16, 3:66-67, 4:1-18 and by US 5,123,969 at Abstract (5), 2:48-51, 3:43-44, and 4:1-2 where soaking at 780 to 900°C for less than 5 minutes (i.e. 300 seconds) is an intercritical (ferrite plus austenite) annealing treatment) such that the sheet has a predetermined amount of polygonal ferrite ([0130]), then cooling to (Ms-150) to Ms °C at a rate of 8°C/sec or higher ([0135]). Similarly, applicant’s specification recites forming a structure of 20 to 50% ferrite by annealing at 780 to 840°C for 30 to 300 s (Applicant’s specification 5:30 to 6:3) then quenching to (Ms-50) to (Ms-5)°C at a rate of 20°C/sec or more to have a structure that includes intercritical ferrite (Applicant’s specification 6:4-18). The process of Matsuda is substantially similar to that of applicant’s invention such that the product appears to be substantially similar, including the polygonal ferrite of Matsuda reading on the claimed intercritical ferrite.
Evidence to support that the above teachings in Matsuda read on that claimed is provided by Santofimia (Santofimia et al. New low carbon Q&P steels containing film-like intercritical ferrite. Materials Science and Engineering A 527 (2010) 6429-6439). Santofimia teaches steel design is a combination of alloying elements and heat treatments (2. Selection of chemical compositions para. 1). Therefore, the overlapping composition and process of Matsuda render the claimed steel obvious. Santofimia also teaches that after processing by heating to an austenite + ferrite region (i.e. 740 or 770°C), quenching, then reheating (i.e. partitioning) at 350°C (Fig. 2) intercritical ferrite is formed with a polygonal morphology (4.2. Formation of intercritical microstructures paras. 1-2, Fig. 4). This supports the examiner’s position that the polygonal ferrite of Matsuda that forms as a result of annealing in the ferrite-austenite dual phase region (i.e. intercritical region) (Matsuda [0129], [0135]) reads on the claimed intercritical ferrite.
The applicant argues there is no disclosure with respect to the cooling rate being 10°C/s down to room temperature in Matsuda [0135] and [0136] (Remarks pg. 7 para. 3) because this cited cooling rate occurs after annealing upon quenching and before partitioning such that it is not a final cooling rate (Remarks pg. 7 para. 5) and it is not to room temperature (Remarks pg. 7 para. 6).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a cooling rate down to room temperature of 10°C/s) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The claims under examination are directed to a product (i.e. steel sheet), where determination of patentability is based on the product itself. MPEP 2113(I). Evidence to establish that the above argued cooling rate down to room temperature is critical in applicant’s process to make the steel sheet as claimed has not been presented. Rather, while applicant’s specification recites cooling at a rate preferably higher than 10°C/s (7:14-16, Emphasis added), the cooling rate of applicant’s examples is not recited (8:10-11). Objective evidence should be factually supported by actual proof. MPEP 716.01(c)(I).
	The applicant argues that Matsuda does not disclose no ferrite would be created upon quenching such that Matsuda does not disclose ferrite would or could consist of intercritical ferrite (Remarks pg. 8 para. 4).
	The examiner respectfully disagrees. It is unclear what is meant by no ferrite being created upon quenching and how this is related to intercritical ferrite. 
	The 10-50% by area of polygonal ferrite in Matsuda reading on intercritical ferrite is supported by the process of Matsuda ([0130]-[0141]) being substantially similar to the method that makes the claimed invention (applicant’s specification [0035]-[0040]) and the properties of the steel of Matsuda (i.e. tensile strength and total elongation; [0057], Table 3) being substantially similar to those of the claimed steel (claim 35). Evidence to the contrary has not been presented.
	The applicant argues example 3 of Matsuda proves that “polygonal ferrite” is not “ferrite consisting of intercritical ferrite” because it is not intercritical ferrite (Matsuda Table 3) (Remarks pg. 8 paras. 5-6) and that examples 11, 16, and 22 show that polygonal ferrite may consist of transformation ferrite (Remarks pg. 9 para. 1), such that polygonal ferrite in Matsuda encompasses both intercritical and transformation ferrite, whereas applicant’s claim recite a microstructure “consisting of” (Remarks pg. 9 para. 2).
	The examiner respectfully disagrees. Evidence to support applicant’s allegation that the polygonal ferrite is not intercritical ferrite has not been presented. It is unclear how examples 3 and 16 of Matsuda prove this. Examples 11 and 22 are comparative examples, such that they fall outside the scope of the steel of Matsuda. It is unclear how examples 3 and 16 support applicant’s position that polygonal ferrite is not ferrite consisting of intercritical ferrite.
	A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. MPEP 2123(I). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. MPEP 2123(II). Matsuda teaches “annealing…in a ferrite-austenite dual phase region or in an austenite single phase region” ([0129]). Annealing in the ferrite-austenite dual phase region produces intercritical ferrite. Annealing in an austenite single phase region does not appear to produce intercritical ferrite. Example 3 includes 0.20 mass% C and was annealed at 840 °C (Tables 1, 2). Example 11 includes 0.30 mass% C and was annealed at 880°C (Tables 1, 2). Example 16 includes 0.15 mass% C and was annealed at 850°C (Tables 1, 2). Example 22 includes 0.31 mass% C and was annealed at 800°C (Tables 1, 2). Consulting an Fe-C phase diagram, Examples 3 and 11 appear to be annealing in an austenite single phase region (i.e. outside of the intercritical region that produces intercritical ferrite), Example 16 appears to be on the border between the ferrite-austenite dual phase region and the austenite single phase region, and Comparative Example 22 anneals in a ferrite-austenite dual phase region. 
	Further, applicant’s claim 34 line 1 recites “a steel sheet comprising” and line 11 “a microstructure consisting of”, where the broadest reasonable interpretation of these transitional phrases allows for the occurrence of an additional, unrecited microstructure in the prior art. MPEP 2111.03(I) and (II).
	The applicant argues that polygonal ferrite encompasses transformation ferrite because in [0136] the ferrite create upon cooling is also named polygonal ferrite (Matsuda [0136]) (Remarks pg. 9 para. 4).
	The examiner respectfully disagrees. In [0136] Matsuda does not mention the term “transformation” or the phrase “transformation ferrite”. An explanation of how the teachings in Matsuda provide evidence that the polygonal ferrite in Matsuda encompasses transformation ferrite has not been presented. In [0136] of Matsuda it states that “If the average cooling rate is lower than 8°C./sec, there is excessive formation and growth of polygonal ferrite, precipitation of pearlite and so no, in which case the desired microstructure of the steel sheet cannot be obtained.” This teaching indicates that the taught amount of polygonal ferrite of more than 10% and less than 50% (Matsuda [0081], [0082]) is controlled by the average cooling rate after annealing (Matsuda [0135], [0136]).
Further, as evidenced by Santofimia (Santofimia et al. New low carbon Q&P steels containing film-like intercritical ferrite. Materials Science and Engineering A 527 (2010) 6429-6439) after processing by heating to an austenite + ferrite region (i.e. 740 or 770°C), quenching, then reheating (i.e. partitioning) at 350°C (Fig. 2) intercritical ferrite is formed with a polygonal morphology (4.2. Formation of intercritical microstructures paras. 1-2, Fig. 4). Therefore, the polygonal ferrite of Matsuda that forms as a result of annealing in the ferrite-austenite dual phase region (i.e. intercritical region) (Matsuda [0129], [0135]) reads on the claimed intercritical ferrite.
Nozaki 
Applicant’s arguments, see Remarks pg. 11 paras. 2-3, filed June 27, 2022, with respect to Nozaki have been fully considered and are persuasive.  The rejection of Nozaki has been withdrawn. 
	The applicant persuasively argues the method of Nozaki is not substantially similar to the method for producing the steel sheet of the invention (Remarks pg. 11 para. 2) because the cooling rate from annealing is higher than 20°C/s to avoid the formation of ferrite upon cooling, which is opposite the teachings in Nozaki (Remarks pg. 11 para. 3).
	Applicant’s specification recites in [0037] that quenching at a cooling rate higher than 20°C/s is helpful to avoid formation of new ferrite during cooling. In contrast, Nozaki [0166] recites cooling at 1 to 20°C/s where less than 1°C/s is not sufficient to obtain a necessary ferrite fraction, indicating that during cooling a necessary ferrite fraction is obtained.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 34, 36-39, 41, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda (US 2014/0242416).
Regarding claim 34, Matsuda teaches a steel sheet ([0001]) with a composition ([0022]-[0048] and [0091]-[0119]) that overlaps with that claimed. Matsuda teaches 5 to 70 % by area of martensite with 25% or more being tempered martensite (i.e. 75% or less being fresh martensite; 1.25 to 70% by area tempered martensite (5*0.25=1.25) and 5 to 52.5% by area fresh martensite (70*0.75=52.5)) ([0060]-[0065]). Matsuda teaches 5 – 40% by area retained austenite ([0066]-[0068]), 5% or more bainitic ferrite in upper bainite (i.e. bainite) ([0073] and [0074]), and a total area ratio of martensite, retained austenite, and bainite ferrite in upper bainite of 40% or more ([0079]). The sum of tempered martensite and bainitic ferrite in upper bainite (i.e. bainite) is 6.25 to 75%. A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I). 
Matsuda teaches 10 – 50% by area of polygonal ferrite, which reads on intercritical ferrite. This is supported by the process of Matsuda ([0130]-[0141]) being substantially similar to the method that makes the claimed invention (applicant’s specification [0035]-[0040]) and the properties of the steel of Matsuda (i.e. tensile strength and total elongation; [0057] and Table 3) being substantially similar to those of the claimed steel (claim 35).

Claim 34
Matsuda [0022]-[0048], [0058]-[0081], and [0091]-[0119]
Matsuda Citation
C
0.18 – 0.25
0.10 – 0.59
[0091], [0092]
Si
0.9 – 1.8
3.0 or less
[0093]-[0095]
Al
0.02 – 1.0 
3.0 or less
[0101], [0102]
Si+Al
1.0 – 2.35
0.7 or more
[0106], [0107]
Mn
1.5 – 2.5
0.5 – 3.0
[0096], [0097]
Nb
0.010 – 0.035
0.01 – 0.1
[0111], [0112]
Cr
0.10 – 0.40
0.05 – 5.0
[0109], [0110]
Fe
Remainder
Balance
[0119]
Impurities
Unavoidable
Incidental
[0119]
Intercritical ferrite
20 – 50 
10 – 50 (polygonal ferrite)
[0081], [0082]
Retained austenite
10 – 20 
5 – 40 
[0066]-[0068]
Tempered martensite
25 – 45 
25% or more of 5 – 70
(1.25 – 70) 
[0062]-[0065]
Bainite
Present
5% or more (bainitic ferrite in upper bainite)
[0073]-[0078]
Tempered martensite + bainite
30 – 60 
6.25 to 75
-
Fresh martensite
10 – 20 
75% or less of 5 – 70 
(5 – 52.5)
[0061]


Applicant’s Specification [0035]-[0040]
Matsuda [0130]-[0141]
Annealing 
Heating rate at least 3°C/s
780 – 840°C
30 – 300 s
Annealing
-
1000°C or lower
15 – 600 s
Quenching
Cooling rate higher than 20°C/s
Ms-50 to Ms-5°C 
Optional hold for 2 – 8 s
Cooling
Cooling rate preferably 10-100°C/s 
Ms-150 to Ms°C
-
Reheating (partitioning)
375 – 450°C
50 – 250 s 
Heating
350 – 490°C
5 – 2000 s
Optional hot dip coating
Hot-dip galvanizing


Matsuda teaches a tensile strength of 780 to 1400 MPa ([0018], [0019], and [0057]) and total elongation of 20 to 35% ([0157] and Table 3). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Matsuda teaches a steel sheet ([0001]) with a composition ([0022]-[0048] and [0091]-[0119]), microstructure ([0060]-[0068] and [0079]), and properties ([0018], [0019], [0057], [0157], and Table 3) that are substantially similar to that of the instant invention (claims 34 and 35) where the steel is produced by a process that is substantially similar to the process of the invention (Matsuda [0130]-[0141]; instant specification [0035]-[0040]). It appears that the product of the process of the prior art (i.e. Matsuda) is substantially similar to the product claimed, including the claimed yield strength of 440 to 750 MPa and the hole expansion ratio HER of at least 20%.
Regarding claim 36, Matsuda teaches Si+Al of 0.7% to preferably 3.0% ([0030] and [0105]-[0107]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
 Regarding claim 37, Matsuda teaches an average C content in the retained austenite of 0.70 to 2.00 mass% ([0038] and [0069]-[0072]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claims 38, 39, and 40, Matsuda teaches hot-dip galvanizing (i.e. coating the steel sheet with a Zn or Zn alloy where Merriam Webster defines “galvanize” as to coat iron or steel with zinc; [0141]-[0145]).
Regarding claim 43, Matsuda teaches a tensile strength of 780 to 1400 MPa ([0018], [0019], and [0057]) and total elongation of 20 to 35% ([0157] and Table 3) (i.e. a product of tensile strength by total elongation is 15,600 to 49,000 MPa%, 780*20 to 1400*35). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).

Related Art
Hanlon (US 2017/0191150)
	Hanlon teaches a steel strip ([0001]) with an overlapping composition ([0012]-[0021]) with a microstructure of 0 to 40 vol% ferrite, 20 to 70 vol% bainite, 7 to 30 vol% martensite, 5 to 20 vol% retained austenite ([0022]-[0028]) and tensile strength of 960 to 1100 MPa, yield strength of at least 500 MPa, and uniform elongation of at least 12% ([0029]). Hanlon is silent to the presence of tempered martensite.
Hasegawa (US 2015/0203947)
	Hasegawa teaches a steel sheet ([0001]) with a composition that overlaps with that claimed ([0024]-[0045]) with 0 to 5 area% polygonal ferrite ([0047], [0048]), 5 area% or more bainite ferrite ([0049]), 5 to 20 area% martensite ([0050]-[0052]), 30 to 60 area% tempered martensite ([0053], [0054]), and 4 to 20 area% retained austenite ([0055]-[0056]). Hasegawa is silent to the presence of bainite.
Xie (Xie et al. Stability of retained austenite in multi-phase microstructure during austempering and its effect on the ductility of a low carbon steel. Materials Science & Engineering A 603 (2014) 69-75.)
	Xie teaches an Fe-0.23C-1.8Mn-1.35Si steel with a structure of intercritical ferrite, bainite/martensite, and retained austenite manufactured by austenitization, intercritical annealing, and one- or two-step austempering (abstract, 2. Experimental procedure, 3.1. Microstructure, Fig. 1) with mechanical properties that fall within the claimed range (Table 1).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523.  The examiner can normally be reached on Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735